Case 1:19-md-02915-AJT-JFA Document 742 Filed 07/31/20 Page 1 of 1 PageID# 11251




 Date: 07/31/2020                           Judge: JOHN F. ANDERSON
                                            Reporter: FTR
                                            Zoomgov Meeting ID: 160 288 9277
                                            Password:450043
                                            CcAAy-\-       .

  Start: \0                                               At ■
  FinishTl \ -


  Civil Action Number: 1:19-md-2915-AJT-JFA

  In Re: Capital One Customer Data Security Breach Litigation

  Appearances of Counsel via Zoomgov ()C)

  Motion to/for:

  [7221 DEFENDANTS' MOTION TO LIMIT NONPARTY.NONEXPERT DEPOSITIONS
  AND TO ALLOW DEFENDANTS TO DEPOSE THE NAMED PLAINTIFFS


  Argued &

  17221-                   \Y\                                  *4^ p^=uHr
 ()() Order(s)to Follow
